NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          OCT 7 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

YAMAL GABRIE, a.k.a. Gabriel Yamal,               No. 10-72612

               Petitioner,                        Agency No. A072-227-886

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Yamal Gabrie, a native and citizen of Honduras, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for cancellation of

removal and voluntary departure. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Sinotes-Cruz v. Gonzales, 468 F.3d 1190,

1194 (9th Cir. 2006), and review for abuse of discretion the denial of a motion to

continue, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the

petition for the review.

      In his opening brief, Gabrie fails to address, and therefore has waived any

challenge to, the BIA’s dispositive determination that Gabrie was bound by his

former counsel’s admissions before the IJ that Gabrie’s criminal convictions were

crimes involving moral turpitude. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived).

      The agency therefore did not err in denying Gabrie’s applications for

cancellation of removal under 8 U.S.C. § 1229b(b)(1)(B), and voluntary departure

under 8 U.S.C. § 1229c(b)(1)(B), because he was unable to show good moral

character during the relevant time period preceding his applications. See 8 U.S.C.

§ 1101(f)(3); Matter of Deanda-Romo, 23 I. & N. Dec. 597, 599 (BIA 2003)

(individual who has committed more than one crime involving moral turpitude is

not eligible for the petty offense exception).

      The IJ did not abuse her discretion in denying Gabrie’s request for a

continuance where Gabrie failed to show good cause. See Ahmed, 569 F.3d at


                                           2                                  10-72612
1012-15; 8 C.F.R. § 1003.29. It follows that Gabrie’s due process claim fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                         3                                  10-72612